SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 1, 2010 CRAFT BREWERS ALLIANCE, INC. (Exact Name of Registrant as Specified in Charter) Washington 0-26542 91-1141254 (State or Other Jurisdiction of Incorporation) (Commission file number) (I.R.S. Employer Identification No.) 929 North Russell Street Portland, OR 97227-1733 (Address of Principal Executive Offices, Zip Code) (503) 331-7270 (Registrants Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (d) On December 1, 2010, the Board of Directors (the “Board”) of Craft Brewers Alliance, Inc. (the “Company”) elected Marc J. Cramer to serve as an independent director of the Company until the Company’s next annual meeting of shareholders. Mr. Cramer’s election is subject to regulatory approval from the Alcohol and Tobacco Tax and Trade Bureau and various state liquor control regulatory authorities. The Board has determined that Mr. Cramer is an independent director in accordance with the applicable rules of the Securities and Exchange Commission and Nasdaq Marketplace Rule 5605(a)(2). Mr. Cramer will also serve on the Audit, Compensation, and Nominating & Governance Committees of the Board. Mr. Cramer was designated to serve on the board by the former shareholders of Kona Brewing Co., Inc. (“KBC”) pursuant to a right granted in the Agreement and Plan of Merger among KBC and related entities, the Company and the KBC shareholders dated July 31, 2010 (“Merger Agreement”), to designate one individual for nomination to the Company’s Board. This right expires after five years and is subject to certain limitations and conditions. There are no transactions in which Mr. Cramer has an interest requiring disclosure under Item 404(a) of Regulation S-K. Mr. Cramer will receive compensation for his services on the Board in accordance with the Company’s standard compensatory arrangements for non-employee directors. Mr.
